C. Allen, J.
1. The indictment was sufficient in form. Commonwealth v. Bearse, 108 Mass. 487. Commonwealth v. Galavan, 9 Allen, 271.
2. There being evidence to show that the bread and Indian meal contained the substance known as white arsenic, evidence to show a previous purchase or possession of white arsenic by the defendant would be clearly competent. And evidence to show that there was but one article called “ Rough on Rats,” that it was manufactured by one Wells, that it was a uniform article, and that the defendant had bought two boxes of this article prior to the time of the alleged attempt to poison, for the declared purpose of killing cats and rats, was sufficient to make it proper to receive in evidence the chemist’s analysis of another box of that article, showing that it consisted almost wholly of white arsenic.
3. The fact that the white arsenic was colored with lamp-black was immaterial. It still remained the substance known as white arsenic, though no longer white in appearance.
4. The objection that the relative quantity or proportion of arsenic found in the meal did not correspond with that charged in the indictment is immaterial. Commonwealth v. McLaughlin, 105 Mass. 460.
5. The defendant was allowed, without objection, to show bias against him on the part of the witness Elizabeth A. Cram, by proof that she had preferred several other charges against him, prior to the finding of this indictment, and that she had procured his arrest upon one of them, for which an indictment was now pending. In order to show that the bias of the witness was of a deeper grade than might otherwise be inferred from the bringing of these charges, the defendant offered to show, in addition, that the particular charge contained in the indictment was false, and was known to be so by the witness. But this would be going further than is required for purposes of justice. If the defendant were allowed to put in evidence that the charge was false, the government might meet this evidence by showing that the charge was true, and thus a distinct and collateral issue *447would be presented to the jury. No useful purpose would be subserved by requiring the jury to investigate the merits of other controversies, or to listen to the details of the quarrels between the witness and the defendant. The only legitimate purpose of the testimony would be to show bias, and thus to impeach the credibility of the witness. It is impracticable to carry an inquiry into the precise degree of ill feeling or bias so far as the defendant sought.

Exceptions overruled.